FILED
                             NOT FOR PUBLICATION                              MAR 19 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEFFREY E. WALKER,                                No. 10-56970

               Plaintiff - Appellant,             D.C. No. 2:10-cv-05629-UA-PJW

  v.
                                                  MEMORANDUM *
DR. SCOTT, individual and official
capacity; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Jeffrey E. Walker, a California state prisoner, appeals pro se from the district

court’s order denying his request to proceed in forma pauperis in his 42 U.S.C.

§ 1983 action alleging deliberate indifference. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo the district court’s interpretation and

application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493 F.3d 1047, 1052

(9th Cir. 2007), and for an abuse of discretion its denial of leave to proceed in

forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990). We reverse

and remand.

      The district court improperly denied Walker’s request to proceed in forma

pauperis because Walker made plausible allegations that he was “under imminent

danger of serious physical injury” at the time he lodged the complaint, including

that his repeated placement in double-cell housing without first completing

treatment for coping in that environment caused his mental health to deteriorate

such that he became suicidal and violent towards others. 28 U.S.C. § 1915(g); see

also Andrews, 493 F.3d at 1055 (an exception to the three-strikes rule exists “if the

complaint makes a plausible allegation that the prisoner faced ‘imminent danger of

serious physical injury’ at the time of filing”).

      To the extent that Walker seeks a preliminary injunction, we deny the

request.

      Walker shall bear his own costs on appeal.

      REVERSED and REMANDED.




                                            2                                   10-56970